Citation Nr: 9919858	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  96-51 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed schizophrenia.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 decision by the RO.  

The case was remanded by the Board for further development in 
September 1997.



FINDING OF FACT

No competent evidence has been presented to show that the 
veteran's schizophrenia is due to disease or injury which was 
incurred in or aggravated by service.  



CONCLUSION OF LAW

A well-grounded claim of service connection for schizophrenia 
has not been presented.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  




REASONS AND BASES FOR FINDING AND CONCLUSION


Factual Background

A careful review of the veteran's service medical records 
shows that they are negative for complaints, findings or 
treatment of symptoms suggestive of a psychiatric disorder.  

Post service VA outpatient and private treatment records show 
psychiatric treatment of the veteran between April 1990 and 
April 1996.  

The veteran presented testimony at a RO hearing in February 
1997 about the onset and severity of her psychiatric 
disorder.  She testified that, shortly after receiving dental 
treatment, she began experiencing problems.  She testified 
that she was sent to sick call and asked whether she was 
hearing voices that were keeping her from performing her 
duties.  The veteran testified that she admitted to hearing 
voices, but that it was not to the point she needed 
additional evaluation or treatment.  She testified that she 
continued to hear voices after service discharge in 1983.  

Pursuant to September 1997 Board remand, Social Security 
Administration (SSA) records were obtained which show the 
veteran was receiving disability due to a history of 
schizophrenia.  Specifically, records from Charter Hills 
Hospital in Greensboro, North Carolina show the veteran was 
first hospitalized for psychiatric complaints in October 
1986.  


Analysis.  The preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims) (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the claim is not 
well grounded, the veteran cannot invoke the VA's duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases, including schizophrenia, manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet.App. 498 (1995).  

The law provides that service connection may be granted for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1999).  In addition, service 
connection may be established for a psychosis on a 
presumptive basis if this disorder is shown to a degree of 10 
percent within one year of service separation.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

The Court has also indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 
Vet.App. at 498.  

In the veteran's case, her service medical records are 
negative for any complaints, findings or treatment of 
symptoms suggestive of a psychiatric disorder.  Thus, there 
is no medical evidence that her schizophrenia was present in 
service.  The post service medical evidence contains no 
clinical reference to a psychiatric disorder until 1986, over 
three years after service discharge and well after the end of 
the one-year presumptive period.  Furthermore, the gap 
between separation from service in 1983 and the diagnosis in 
1986 fails to satisfy the continuity of symptomatology 
required to support the claim for service connection.  Thus, 
the second prong of  Caluza is not satisfied as there is no 
evidence that the veteran incurred schizophrenia in service.  

While the evidence contains diagnostic impressions, 
sufficient to establish that the veteran currently has 
psychiatric disability manifested by schizophrenia, none of 
the medical evidence relates that disability to military 
service or any incident therein.  The veteran has not 
submitted any competent evidence that would establish a nexus 
between his current symptoms and active military service.  
Therefore, the third prong of Caluza is not satisfied as 
there is no medical evidence of record establishing a nexus 
between the veteran's schizophrenia and any disease or injury 
which was incurred in or aggravated by service.  

The Board finds that the veteran's claim for service 
connection for schizophrenia is not well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  
There is no evidence of any psychiatric disorder in service, 
or of a psychosis within the first year post-discharge.  
Moreover, there is no competent medical opinion linking any 
psychiatric disorder diagnosed post service with the 
veteran's active duty service.  In the absence of proof of 
incurrence or aggravation during service and a causal 
connection between present disability and inservice disease 
or injury, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).

The only other evidence submitted in support of the veteran's 
claim is the hearing testimony from the veteran.  However he 
cannot meet his initial burden by relying upon his own or 
others' opinions on medical matters.  "[L]ay assertions of 
medical causation cannot constitute evidence sufficient to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded."  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).  It follows that the VA has no duty to assist the 
veteran in the development of his claim.  In the absence of a 
well-grounded claim, the Board does not have jurisdiction to 
decide the merits of the matter, and the appeal must be 
denied.  Boeck v. Brown, 7 Vet.App. 14 (1994).



ORDER

Service connection for schizophrenia is denied, as a well-
grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

